Citation Nr: 1118255	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder classified as flat feet and bilateral plantar fasciitis. 

2.  Entitlement to service connection for obstructive sleep apnea as due to an undiagnosed illness from Persian Gulf War service.

3.  Entitlement to a compensable rating for nummular eczema.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a headache disorder as due to an undiagnosed illness from Persian Gulf War service.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as due to an undiagnosed illness from Persian Gulf War service.

7.  Entitlement to service connection for a disorder manifested by muscle pain to include as due to an undiagnosed illness from Persian Gulf War service.

8.  Entitlement to service connection for a disorder manifested as chronic fatigue, as due to an undiagnosed illness from Persian Gulf War service.

9.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2007 from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which denied the claims on appeal.

The Veteran testified before a Decision Review Officer (DRO) at a hearing held in April 2008 and before the undersigned Acting Veterans Law Judge at a video conference hearing held in January 2011.  Transcripts of the hearings are associated with the claims folder.

The Veteran is noted to have submitted additional evidence in March 2011 with a written waiver of RO review under 38 C.F.R. § 20.1304 (2010). 

The appeal of the issues of entitlement to service connection for a bilateral knee disorder and (on a 38 C.F.R. § 3.317 basis) a headache disorder, GERD, and 
disorders manifested by muscular pain and chronic fatigue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  For reasons described in further detail below, this remand will also include a TDIU issue.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted on entry into service, and the evidence of record is in relative equipoise as to whether such disorder underwent an increase in severity beyond natural progression during active duty.

2.  The Veteran's sleep apnea condition is attributable to a known diagnosis, of obstructive sleep apnea, and is unrelated to his active service or to any incident therein.

3.  The evidence reflects that the Veteran's nummular eczema requires ongoing use of steroid cream during flare-ups, with scarring that is described as tender and burning; this disability more closely resembles that of a condition requiring intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks.





CONCLUSIONS OF LAW

1.  The Veteran's preexisting bilateral pes planus (noted on entry) was aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306(a), 3.307, 3.309, (2010).

2.  Obstructive sleep apnea, to include as due to an undiagnosed illness, was  not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R 3.303, 3.317 (2010).

3.  The criteria for a 10 percent evaluation for nummular eczema are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In the present case, the Veteran's application was received in August 2006, and a duty to assist letter compliant with 38 C.F.R. § 3.159(b) and Dingess was issued in December 2006, prior to the May 2007 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The letter also indicated that it was sending an enclosure providing further instruction on evidence required to be submitted in support of Gulf War claims.  The duty to assist letter specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in May 2009.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, service treatment records were previously obtained and associated with the claims folder.  VA and private records were also obtained, and there is no indication of pertinent evidence that has not been obtained to date.  The Veteran also underwent multiple VA examinations addressing the nature and etiology of his claimed foot and obstructive sleep apnea disorders and the symptoms and severity of his nummular eczema.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

II.  Service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; such unexplained multisymptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

B.  Bilateral foot disorder

The Veteran claims entitlement to bilateral foot disorders, specifically pes planus and plantar fasciitis.  

Service treatment records show that on entrance examination in June 1985, he was noted to have pes planus, second degree, which was asymptomatic.  In the accompanying report of medical history, he denied any history of foot trouble.  The service treatment records are silent for any findings of foot problems with the exception of a blister that was treated on the right foot after a road march in March 1986.  An examination was significant only for the blister on the right heel which was tender but not infected.  No other foot problems are shown in service.  He signed a document in July 1991 stating that he did not want a separation examination.  Thereafter, foot complaints were not shown until 2001, when he received private podiatric treatment for foot problems.  In March 2001, he was seen for bilateral foot and heel pain since November 2000, and he noted that his feet had gotten flatter over the past few years.  An examination revealed pain on palpation of the medial calcaneal tubercle and into the plantar fascia bilaterally, as well as severe bilateral pes planus.  Subsequent treatment included injections and custom orthotics for his feet between November 2001 and May 2002 for his bilateral foot disorder that was diagnosed as plantar fasciitis and heel spur syndrome, in addition to the flat foot deformity.  

The claims file includes reports of a November 2009 VA orthopedic examination and an October 2010 chronic fatigue examination.  Both examination reports contain medical opinions, based upon a claims file review.  The November 2009 examiner found that the Veteran's condition was following the natural progression of the disease in service, and he would have been in the same situation, had he not served.  The October 2010 examiner opined that the foot disorder was less likely than not related to service, as there was no documentation of such condition in service.  The November 2009 and October 2010 VA examination opinions certainly have considerable probative value, as they were based upon a review of the claims file and accurately reflect the absence of in-service treatment for foot problems in service.  

Of concern to the Board, however, is the failure of the VA examiners to address a positive nexus opinion from the Veteran's VA podiatrist, dated in October 2008.  It is not entirely clear whether the podiatrist had access to the Veteran's claims file in rendering this opinion, as the podiatrist did not specifically confirm such review.  However, the podiatrist did indicate a strong level of familiarity with the Veteran's service history, including training and duty stations.  The podiatrist provided a definite opinion that it was more likely than not that the Veteran's current foot conditions were the result of in-service aggravation.  This opinion is supported by a detailed rationale.  First, the podiatrist observed that, despite the service entry finding of congenital flat feet, the Veteran was never treated for his feet and was never prescribed arch supports, orthotics, or shoe inserts.  Second, the podiatrist noted that the Veteran's six years of active duty affected his feet and legs, causing him muscle and joint pain of the lower extremities that included the acquired deformity of the foot and ankle (i.e., painful pes planus and osteoarthritis).  

In comparing the above evidence, the Board is cognizant that the Court has recently held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In this regard, the Court did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  There are other means by which a medical professional can become aware of critical medical facts, notably by treating the claimant for an extended period of time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board must consider the absence of confirmation of a review of the claims file by the Veteran's VA podiatrist, but he did indicate substantial familiarity with the Veteran's history, and the record reflects several years of treatment by this podiatrist.  Moreover, the VA examination reports with unfavorable nexus opinions are reduced in probative value by the examiners' failure to consider the VA podiatrist's opinion, which was supported by a detailed rationale.

Given the relative strengths and weaknesses of the cited evidence, the Board must conclude that the positive and negative evidence of record is in relative equipoise.  Under 38 U.S.C.A. § 5107(b), in such situations, the benefit of the doubt is to be resolved in the Veteran's favor.  Accordingly, service connection for a bilateral foot disorder classified as flat feet and bilateral plantar fasciitis is warranted on an aggravation basis, and the claim is granted in full.

C.  Sleep apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  He asserts that he should be awarded service connection for this condition as under 38 C.F.R. § 3.317 based on his Gulf War Service.  

Service treatment records show that the Veteran reported no sleep problems on entrance examination in June 1985.  No findings or complaints of sleep problems of any kind are shown in the service treatment records.  He declined a separation examination in July 1991.  

The earliest diagnosis of sleep apnea is shown in February 1998, when he was seen for primary complaints of excessive daytime sleepiness and possible obstructive sleep apnea (OSA), with periodic limb movements of sleep syndrome.  He was noted to have had initial polysomonographic sleep study (sleep study) performed earlier in the year.  He underwent the same study on this visit and was diagnosed with mild OSA.  Thereafter he underwent another sleep study in June 2001, with a history of his having been diagnosed with sleep apnea in 1998.  Back then, he did not want treatment, but now due to persistent symptoms, he was referred for further evaluation.  The impression was OSA and periodic leg movements of sleep.  In October 2001 he underwent surgery that included the nasal, pharynx and adenoid surgery, for a history that included sleep apnea and nasal septal deviation.  This improved him somewhat, as he was breathing and did not snore on his side.  He underwent palatoplasty surgery in May 2002 to treat his OSA.

He continued with symptoms of OSA thereafter, with a May 2004 record showing problems that included difficulty with sleep apnea, for which he wanted a reevaluation.  He was seen in July 2004 for sleep apnea, for which he was using a continuous positive airway pressure (CPAP) machine but had difficulty tolerating it.  The Veteran testified at his April 2008 hearing that he started having problems with sleeping during service, specifically indicating that people would tell him he stopped breathing in his sleep.  He admitted never reporting this problem to the military authorities.  

The Veteran underwent an October 2010 VA chronic fatigue examination.  This report indicates a history of a diagnosis of this condition in 1991 after sleep study, despite there being no evidence of such diagnosis of record.  The Veteran presently used a CPAP and currently denied sleep disturbance.  He still had daytime tiredness however.  A physical examination was unremarkable.  The Veteran was diagnosed with OSA treated with CPAP, a known clinical diagnosis with a clear etiology.  The examiner opined that this was a diagnosable condition with a clear etiology (thereby falling outside the realm of undiagnosed illness).  The examiner opined that this was less likely than not related to service, as there was no documentation of such condition in service.  

The Veteran testified at his January 2011 hearing that he was never diagnosed with sleep apnea in service, but indicated that his roommates in service noticed that he snored and stopped breathing.  He noted that he is currently using a CPAP machine.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for OSA.  

In reviewing the above evidence, the Board finds that application of 38 C.F.R. § 3.317 is not warranted with regard to the claimed sleep disorder because this disability has been attributed to a known clinical diagnosis, specifically the diagnosis of OSA itself.  The examiner who rendered this diagnosis in the October 2010 VA examination report further found that there was no evidence that this diagnosis represented a chronic disability dating back to service, and the Board observes that the examiner based these conclusions on a claims file review.  Moreover, there is no medical evidence of record suggesting a contrary view as to etiology, as the earliest treatment for OSA is not shown until 1998, nearly seven years post service.  None of the records addressing the OSA since 1998 contain any opinion as to its etiology.  In short, the medical evidence of record does not in any way support this claim.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the Board does not doubt the sincerity of the Veteran's statements as to sleep problems in service.  However, the Veteran has not been shown to possess the medical training, expertise, or credentials to determine whether a loss of sleep was due to OSA, as opposed to another disorder (e.g., a DSM-IV psychiatric disorder such as depression, or another physical disorder).  Similarly, he lacks the medical expertise to ascertain whether his trouble breathing was due to OSA, as opposed to another one of the respiratory/pulmonary disabilities listed in 38 C.F.R. § 4.97.  Finally, the probative value of his statements must be weighed against the approximately seven-year gap between separation from service and initial treatment for OSA.  See Maxson v. Gober, supra.  In summary, even if the Board considers the Veteran's statements to be credible and, in some respects, competent evidence, they are very substantially outweighed by the October 2010 VA examiner's opinion.  

In summary, the Veteran's OSA is not an "undiagnosed illness" under the criteria of 38 C.F.R. § 3.317 and has not been otherwise shown to be etiologically related to active duty service.  The preponderance against the evidence is accordingly against the claim, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.

III.  Increased rating for eczema

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, a zero percent evaluation contemplates dermatitis or eczema of less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.

A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Alternatively, eczema may be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or (Diagnostic Codes 7801-7805), depending upon the predominant disability.  These criteria were revised effective October 23, 2008, but with the revisions specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's current claim was received in December 2006.  Accordingly, the revised schedular rating criteria are not applicable in this case, and those in effect prior to October 23, 2008 are instead applicable.  

Service connection was granted for the Veteran's eczema in a December 2003 rating decision, which assigned an initial noncompensable rating for this condition.  

In May 2004, the Veteran was seen for co-morbid conditions that included nummular eczema.  He was noted to complain of intermittent exacerbations of eczema, but physical examination revealed no significant findings.  He was noted to be on a prescription of Clobetasol cream as needed.  He was assessed with nummular eczema, and was directed to continue use of the Clobetasol as needed.  

Other records from 2006 to 2007 primarily address other medical problems, but do note his history of intermittent rashes and ongoing treatment with Clobetasol.  They include an October 2006 rheumatology consult that noted he will have an occasional rash on his elbows and uses Clobetasol cream regularly.  Otherwise these records include no pertinent findings of significance regarding his skin condition.  This includes repeated reports of medical history/review of symptoms from this time period that are negative for significant skin findings.  

The report of an April 2007 VA examination is noted to show the Veteran reported his skin disease had increased in severity.  He had no treatment for this other than steroid cream.  Review of the computer generated records was noted to show that he had used Clobetasol in the past.  He had no outside treatment with a dermatologist.  His rash was intermittent, began in the summer and progressively worsened until the fall, when it subsided.  The rash was constantly present to some degree in the summer.  It improved by about 10 percent with treatment and then worsened.  Generally it occurred on his elbows and neck.  He denied any treatment with light therapy or other ultraviolet or electron beam therapy, as well as oral steroids or immunosuppresants.  He reported using steroid cream, but did not recall the name.  He had no systemic manifestations such as fever or weight loss.  He described the rash as thick round scaly patches.  There was no treatment for itching.  Examination showed no evidence of any nummular eczema on his face, neck, chest, arms, back, buttocks or legs present.  The diagnosis was nummular eczema currently involving zero percent of exposed and unexposed skin areas.  He was advised to seek dermatological treatment through the VA to get prescription medication and to document his outbreaks.

In July 2007 the Veteran was seen at a dermatology consult for his itching with small papular rashes on his arm, elbows and neck.  Local dermatology was noted to be unsure of the diagnosis even after skin biopsy.  He mentioned that he had skin rashes from spring to summer since 1990.  Examination revealed several mild erythematic patches and papules over the extensor surface of the forearm with no other rash/lesion seen.  In addition, his skin was also dry and mildly scaly.  From his clinical history, he could have polymorphous light eruption in addition to atopic dermatitis.  He was advised that if he got a new lesion in spring, he should return for a skin biopsy.  

The Veteran was seen by dermatology in September 2007, and was noted to have a 20 year history of skin rashes.  Examination revealed dry skin with less than one millimeter papules without erythema at the extensor surface of the forearm and legs.  The Veteran generally had hypertrophic hair follicles on his arms and legs.  His lateral legs had lichenified papules and hyperpigmentation of the right calf proximally and medially, and his posterior thigh had a five millimeter annular lesion.  He had no other skin lesion or rash.  The assessment was atopic dermatitis, worsened over time.  He was recommended to minimize his exposure to heat or hot water, and use mild or no soap.  He was also diagnosed with lichen simplex chronicus from rubbing and scratching and with dermatofibroma of the right leg which was explained to be from an injury and not harmful.  

The Veteran continued to have ongoing treatment for his eczema in 2008 via the prescription ointment as noted in the medication lists.  In May 2008 he was seen for complaints of a skin rash on his left and right arms, and on the back of the neck.  The current prescription was Triamcinolone 0.1% cream twice a day.  His present complaint was that the area of the rash was sore and itched.  

He was seen by dermatology in September 2008, with findings, history, diagnosis and recommendations shown to be identical to those set forth by dermatology in September 2007.  

Other VA records from 2007 to 2008 addressing treatment for other medical problems reflect the Veteran's ongoing use of Triamcinolone 0.1% cream for his eczema but include no pertinent findings of significance regarding his skin condition.  This includes repeated reports of medical history/review of symptoms from this time period that are negative for significant skin findings.  

The Veteran's April 2008 hearing testimony in regard to the skin condition was generally an agreement with all parties that a VA examination would be scheduled and that testimony would be deferred for this issue.

The report of an August 2008 VA examination contains a description of a VA record from earlier the same month, which documented treatment for the rash, which revealed several sub millimeter pustules on both elbows, left worse than right, which had been assessed as history of chronic recurrent seasonal rash, appearing to be ectopic dermatitis that worsened in the summer.  The Veteran was noted in that record to have reported having not been helped by steroid ointments, and was advised to use over the counter moisturizers and to try Triamcinolone 0.1% cream.  He was also noted to have been seen by dermatology in September 2007 where he had been advised to try various treatment methods including minimizing bathing in hot water and using mild soaps and moisturizers.  He reported that he had been religiously following the dermatology recommendations, but these had not improved his condition.  He lamented the fact that every time he had an examination, the condition was not in flare, and felt that treatment was not appropriate as the condition was not seen at its worst.  He again was advised to seek dermatological treatment during times of flareup.  He denied any side effects from treatment and never had any systemic symptoms such as fever or weight loss.  He was noted to be on retired disability due to his feet since 2008.  He indicated his condition resolved completely in the winter and flared in the summer.  

An examination revealed no evidence of eczema or other skin condition on the nape of the neck.  The right elbow had sub millimeter sized pustules not in an inflamed state.  This was 9 x 18 centimeters, and began at the proximal end of the elbow, extending beyond the elbow.  The left arm on the lateral side showed the same eruptions measuring 7 x 15 centimeters.  There was no rash on any other part of the Veteran's body.  Involvement was zero percent of exposed area and 0.5 percent of both the exposed and total area.  He was diagnosed with eczema, and photos were taken.

Photos of record include those of an unknown date received at the VA in July 2009 and black and white photocopies of an unknown date.  They depicted a slightly darkened discoloration on the back of the neck and some rough appearing darkened patches in both elbow regions.

Evidence after the August 2008 exam primarily addresses other complaints but does include a May 2009 primary care note document which shows examination of the skin revealed a non erythematous papular rash to the bilateral forearm, extensor surface, worse in the summer.  He was assessed with rash and did not want any further dermatological consult.  He was advised to use Eucerin cream and sunscreen in the summer.  

The October 2010 VA examination is noted to have not addressed the Veteran's eczema condition, with skin examination and findings limited to the surgical scars of the left foot.

The 2011 records likewise address podiatry problems, although the problem list does note his history of skin problems classified as dermatitis, atopic, xerosis, lichenification and lichen simplex.  No significant skin findings were reported in these records, except that he was noted to be prescribed Betamethasone Dipropionate 0.05% topically once a day for skin irritation in February and March of 2011.

The Veteran testified at his January 2011 hearing that he has eczema on his left and right arm and back of neck, with scarring.  He was on prescribed cream from the VA.  He did have flares in warmer weather, with the skin color fading and developing little pustules and bumps on the neck and breaks in his arm.  The scarring was not painful but did burn and was tender.  The Veteran reported this condition was consistent and unchanged over the years.  He indicated that the areas where the skin condition was most prevalent were on the breaks of his left and right arms at the elbow and the back of his neck.

Based on review of the foregoing, the Board finds that, with consideration of the application of reasonable doubt, a 10 percent rating is warranted for the Veteran's eczema.  Although he is not shown to have involvement that covers at least 5 percent his body (with only 0.5 percent shown on the last VA examination in 2008), his symptoms, are shown to more closely resemble that of a condition requiring intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks, as contemplated by a 10 percent rating under Diagnostic Code 7806 for eczema.  This is based on the evidence showing that he has used steroid-based ointments particularly during periods of flareup during the summer months, without particular benefit, with the records also showing that he was repeatedly advised to seek further dermatological follow-up in the summer.  While not shown to require oral steroids or immunosuppressive drugs, his persistent flare-ups are noted to require repeated treatment via a topical steroid, in addition to other recommendations given by his dermatologist in September 2007 regarding minimizing his exposure to heat and irritants like soap.  Such manifestations are found to more closely resemble the criteria for a 10 percent rating under Diagnostic Code 7806.  

Additionally, the evidence reflects superficial scarring located at his bilateral elbows and back of his neck, that is described by the Veteran in terms of being burning and tender, although he initially did not describe it as painful.  Such tenderness and burning sensation is found to closely resemble the criteria for a tender and painful scar as contemplated by a 10 percent rating under Diagnostic Code 7804 for superficial scarring that is tender and painful.  The evidence, to include the lay, medical and photographic as detailed above, reflects that such scarring condition has been present in the areas primarily involving both elbow regions and the back of the neck.  

The evidence nevertheless fails to show that the Veteran's eczema condition more closely resembles the criteria for a rating in excess of the 10 percent rating however.  There is no evidence showing that he has 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, nor is he shown to require systemic therapy such as corticosteroids or other immunosuppressive drugs for six weeks or more during the past twelve-month period.  His scarring is not shown to be unstable, nor were there any disfiguring characteristics shown in the region of the back of the neck, with the August 2008 examination showing no evidence of scarring, and photographs only depicting a barely visible darkening of the back of the neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2008).  He is also not shown to have limited motion from any of his scarring, bearing in mind the provisions of Diagnostic Code 7805.  Finally the evidence does not reflect that the areas of involvement exceed 12 square inches (77 square centimeters).  Thus, a rating in excess of 10 percent is not warranted under either the applicable diagnostic criteria.  The Board further notes that the findings of record have been essentially consistent and fully contemplated by the 10 percent evaluation, thus precluding the assignment of "staged" ratings under Hart.

Finally, under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) but finds that no evidence that the Veteran's service-connected nummular eczema has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards utilized to evaluate the severity of this disability.  The regular schedular rating criteria in this case adequately compensate the Veteran's symptoms from his nummular eczema.  Specifically, the Veteran is not shown to have been hospitalized for nummular eczema.  There is also not shown to be marked interference with employment due to his nummular eczema, such as would render impractical the application of the regular schedular rating in this instance.  While the Veteran is currently not employed, the August 2008 examiner pointed out that the interference with employment in this instance was primarily due to foot problems.  In the absence of such findings, the requirements for referral for an extra-schedular evaluation for the Veteran's service-connected nummular eczema under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence of record supports a 10 percent evaluation, but not more, for nummular eczema.  To this extent, the appeal is granted.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a bilateral foot disorder classified as flat feet and plantar fasciitis is granted.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to a schedular evaluation of 10 percent, but no more, for nummular eczema is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND
There is some evidence of record, including from September 2006, to indicate that the Veteran's claimed bilateral knee disorder encompasses Osgood-Schlatter's disease that is a "childhood diagnosis."  To date, however, the Veteran has not been afforded a VA examination specifically addressing (in the terminology required by Wagner) whether his current knee disorder clearly and unmistakably preexisted service and clearly and unmistakably was not worsened beyond natural progression by service, despite the fact that the Veteran's VA podiatrist noted in October 2008 that his current lower extremity conditions were aggravated by service.  A further VA examination is accordingly warranted.  38 C.F.R. § 3.159(c)(4).

Similarly, the Veteran needs to be reexamined in conjunction with his headache and GERD claims.  The opinions from the October 2010 VA chronic fatigue examination report are inadequate.  The headache opinion was based in part on the finding that the Veteran was not treated for headaches in service, but this is a plainly incorrect factual predicate; he was, in fact, seen for headaches in August 1990.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (conclusions without a factual predicate in the record are not considered probative).  The GERD opinion is extremely awkwardly worded ("this is less likely as not related to military service as there is no documentation percent times consistent with [GERD] and his service treatment records," even though the Veteran was treated for gastroenteritis in service) and insufficient to provide a basis for a Board adjudication.

In regard to the claims for service connection for a disorder manifested by fatigue and a disorder manifested as muscular pain, to include as due to an undiagnosed illness based on Gulf War service, the Board finds that further development is necessary to properly address these matters.  Although the Veteran was given an examination in October 2010, indicating that there were no clinical or objective findings for the etiology of the Veteran's claimed muscle cramps (limited by this examiner to his chest) and for his claimed chronic fatigue, the examiner failed to fully address the comprehensive and complicated medical history detailing attempts to diagnose a cause for his condition manifested as muscle cramps, as well as his claimed fatigue.   It remains unclear whether the claimed symptoms warrant further consideration under 38 C.F.R. § 3.317, or are instead due to a diagnosed illness or condition that is directly related to service pursuant to 38 C.F.R. § 3.303.  

Of note, the history of the muscle condition, described as cramping, aching and muscle weakness, has been noted as early as 2006.  The records addressing this condition are noted to show that the muscle complaints extend beyond the chest, and include his extremities.  The complaints were described as diffuse myalgias, with aches described as happening everywhere, including his chest, in a September 2006 note, which also gives a ten year history of such condition.  The Veteran is shown to have undergone a comprehensive workup for this condition, including muscle biopsy, in March 2007.  This was interpreted as mildly abnormal but without substantial evidence of primary mitochrondial myopathy, and further workup or clinical correlation was recommended.  An EMG from December 2008 showed findings of unclear significance of an isolated reduced amplitude of left tibial nerve compound motor action.  A neurological consultation in January 2009 assessed his condition, which included a significant history of myalgias, muscle cramping and subjective weakness, and a complex clinical picture suggestive of a combination of metabolic neuropathy with possible small fiber neuropathy.  A May 2009 neurological consultation is noted to give a history of his muscle cramp symptoms beginning around 1992.  At that point, he was assessed with most probably a metabolic neuropathy.  In summary, all of these findings will need to be further reconciled through a VA examination and opinions.

Finally, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  As noted above, in the August 2008 VA examination report, the Veteran was noted to be on retired disability due to his feet since 2008.  Given the above grant of service connection for a bilateral foot disability, TDIU must be considered as part of the present appeal.  A determination of this claim, however, must be deferred pending additional notification and development, as described below.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a letter: 1) meeting the requirements of 38 C.F.R. § 3.159(b) for notification as to the TDIU claim, and 2) requesting that he identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for claimed knee, headache, GERD, chronic fatigue, and muscle disorders.  The Veteran should provide all necessary written releases for these records. If any of the identified records cannot be obtained, the Veteran should be so notified.

2.  Thereafter, the Veteran must be afforded a VA medical examination, with an appropriate examiner possessing experience with Persian Gulf claims, to determine the nature and etiology of the claimed bilateral knee, headache, GERD, chronic fatigue, and muscle disorders.  The examiner must review the entire claims file in conjunction with the examination. 

With regard to the bilateral knee disorder, the examiner must address: 1) did the knee disorder clearly and unmistakably preexist service and clearly and unmistakably not undergo a worsening during service;  or, alternatively, 2) is the current disorder, if not clearly and unmistakably preexisting service, at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to service? 

With regard to the headaches and GERD, the examiner must provide an opinion as to whether such disorders are at least as likely as not etiologically related to service, with full consideration of the in-service (i.e., 1990) treatment for headaches and gastroenteritis.

As to the chronic fatigue and muscle disorder claims, the examiner must address whether there is a known clinical diagnosis for each, other than fibromyalgia or chronic fatigue syndrome.  If not, the examiner must specify whether there is a chronic disease process or processes existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for service connection for bilateral knee, headache, GERD, chronic fatigue, and muscle disorders, to include consideration under 38 C.F.R. § 3.317 for all claims except the knee claim.  The claim of entitlement to TDIU must also be adjudicated, as it is part of this appeal under Rice.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


